Citation Nr: 1524536	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to recognition of KCD, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In January 2014, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

In September 2014, the Veteran submitted additional evidence without a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  As the claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review the newly submitted evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to benefits under 38 U.S.C. § 1815 as a child who suffers from disability from birth defects other than spina bifida based on the Veteran's exposure to herbicides has been raised by the record in correspondence received from the Veteran in November 2011, during the January 2014 Videoconference hearing, and in a lay statement of the Veteran's spouse and a formal application for such received in September 2014, but the claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for additional development before it may properly be adjudicated on appeal.

During the January 2014 hearing, the Veteran and his spouse essentially contended that their child, KCD, has been permanently incapacitated for self-support prior to attaining the age of 18 years in September 1999 due to a significant cognitive and/or psychiatric disability that was diagnosed as a learning disability in April 1996 and has persisted ever since.  

During the hearing, the Veteran and his spouse testified that during junior high their son was very angry and began acting out (verbally and physically), which the they asserted was an effect of subsequent findings in April 1996 of expressive and receptive language deficits, and consequently, his difficulty or inability to coherently and logically communicate his thoughts and feelings, navigate social situations and relate to others.  The Veteran and his spouse asserted that such disability has resulted in KCD being unable to obtain or maintain employment reflective of his skill set and that he is able to excel in.  They stated that KCD has lost numerous jobs (fired and/or laid off) once his employers realized his mental capacity.

In a January 2012 notice of disagreement, the Veteran acknowledged that while KCD had been employed in various occupations since 3 months prior to his 18th birthday in June 1999 (grocery clerk) until 2006 (gas station clerk, airline ramp agent, roofer, truss builder, and painter/laborer), he was not able to maintain any position for any length of time and therefore he has been unable to provide for his own basic needs or contribute to his family.  The Veteran stated that without question KCD is unable to function in a normal work environment and maintain any quality of life.  In February 2012, the Veteran stated that KCD had resided with him for his entire life due to his inability to provide for his own basic needs.  He stated that KCD is incapable of socially interacting with others.  In his January 2013 substantive appeal (VA Form 9), the Veteran asserted that KCD's employment as an airline baggage handler lasted only 3 months in duration and that he lost that job as well as many others once his employer realized his mental capacity as opposed to quitting due to the cold as KCD was noted to have reported during a prior psychiatric evaluation.

The record shows that KCD was diagnosed with a learning disability with diagnostic findings of a significant expressive language processing disorder, lags in verbal concept formation, and an auditory recall deficiency that affected his ability to process information for which he became eligible to receive special education services in May 1996 (9th grade).  A May 1996 Special Services Conference Summary indicated that there were concerns that suggested that a mental health evaluation would be appropriate, however, KCD's mother preferred to hold on that issue which was to be reconsidered if emotional and behavior problems continued.  Additional concerns in determining KCD's eligibility for special education services included a question of motivation and inconsistent effort which had been exacerbated by his experimentation with marijuana during the first quarter of 9th grade.  

Nevertheless, Individualized Education Plans (IEPs) and progress review reports dating from October 1996 to May 1999 show that KCD was able to complete high school in mainstream education classes and graduate on time with a high school diploma in June 1999 with the assistance of special education services and accommodations of additional time for processing of new information and completion of assignments, preferential seating to limit distractions, visual presentation of new material to assist in comprehension, and behavior monitoring.  Quarterly IEP progress reviews show consistent reports of progress in all short term objectives, which included appropriate behavior and following classroom and school rules; completion and submission of assignments within allotted time frame; socially appropriate participation in classroom discussions and activities; and appropriate interactions with peers and adults.  IEPs also note that he was encouraged to take prerequisite classes and placement tests for his interests in joining the military and/or obtaining a degree in culinary arts or construction.  KCD's daily activities during high school included playing on a basketball team, boogie boarding, hanging out with friends and his girlfriend, and helping his grandfather raise chickens.  His occupational interests included culinary arts, construction, and military service.  

Private psychiatric treatment and counseling records and evaluations received from the Social Security Administration (SSA) date since August 2011 and contain numerous, varying and sometimes conflicting mental health diagnoses, to include Asperger's disorder and pervasive developmental disorder (see August 2011 Report of treating mental health provider and September 2011 clinical assessment from E. Rosen, L.C.S.W.); learning disorder not otherwise specified (NOS)(reading, mathematics and written expression), no pervasive developmental disorder, no mental retardation (see November 2011 psychological assessment from Dr. S. Choy, Ph.D.); cognitive disorder NOS, personality disorder NOS, and alcohol abuse (see November 2011 psychiatric evaluations from Dr. W. Fo, Ph.D., Dr. J. Bratton Ph.D., Dr. S. Choy); Asperger's disorder and dysthymic disorder (see February 2012 treatment summary and August 2012 report of treating mental health provider from G. Kondo, L.C.S.W.).  Such records do not specify whether any such disorders in addition to a learning disability were present prior to KCD reaching the age of 18 years of age in September 1999, nor do they contain a medical opinion as to whether KCD had any disability of such nature and severity to render him permanently incapable of self-support prior to attaining the age of 18.  

In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the individual's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993).  If the individual in question is shown to be capable of self-support at age 18, VA is required to proceed no further.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  In this case, the evidence is not adequate for a determination and a VA medical examination and/or opinion must therefore be obtained.   

In addition, an April 1996 Special Services Report by M. Hudak noted that KCD may have received drug counseling from Mr. Novak at Island Crisis Help Agency during the first quarter of his freshman year of high school.  There is no indication that such records have been requested or associated with the claims file and additional development is therefore necessary for a reasonable attempt to obtain these records.

Also, VA most recently obtained records pertaining to KCD's claim for disability benefits from the Social Security Administration (SSA) due to cognitive or mental disability in September 2012.  An August 2013 SSA appeal brief indicates that KCD has received ongoing psychiatric treatment from Dr. S. Ross, M.D., and that the SSA may have obtained additional ongoing psychiatric treatment and counseling records since records were obtained from the SSA in September 2012.  As such, any ongoing records dating since September 2012 must be obtained from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, report of Dr. S. Choy's November 2011 psychiatric evaluation indicated that additional information regarding KCD's medical and developmental history could be found in his Department of Health case record.  As such, any records pertaining to KCD should be requested from the Hawaii Department of Health.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional and ongoing records, VA and non-VA, which pertain to his claim for helpless child benefits for his son, KCD.  Of specific interest is any treatment, legal, or employment records that tend to show that KCD was permanently incapable of self-support prior to reaching the age of 18 in September 1999.  

The Veteran should specifically be requested to submit authorization necessary to enable VA to obtain private treatment and state records pertaining to KCD from drug counselor Novak at Island Crisis Help Agency dating since 1995; E. Rosen, L.C.S.W., dating since May 21, 2011; G. Kondo, L.C.S.W., dating since October 17, 2011; Dr. S. Ross, M.D.; and all records from the Hawaii State Department of Health.

Also request that the Veteran submit authorization necessary to enable VA to obtain verification of KCD's employment, to specifically include the dates of his employment and reasons for leaving or termination of employment from Sack 'n' Save Grocery Store; Conco Gas Station; Delta Airlines; Matsuyma Roofing & Co. Inc.; HPM Building Supply; Endo Painting Service and any additional employers during KCD's lifetime.  See handwritten statement of KCD's work history received by VA on October 25, 2011).

Also contact the Honolulu VAMC and all associated OPCs and CBOCs, to include the Honolulu National Center for PTSD, and request records of any medical and mental health treatment records and evaluations or assessments pertaining to the Veteran's son, KCD, dating since 2012 as alluded to by the Veteran's spouse during the January 2014 Videoconference (indicating that KCD underwent an assessment at a VAOPC on February 13, 2012).

Appropriate steps should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Request from the SSA all decisions to grant or deny disability benefits to the Veteran's son, KCD, and any medical records upon which any award/denial of disability benefits was based dating since records were last obtained from the SSA in September 2012.  All records obtained or any response received should be associated with the claims folder.

3. After completing the above requested development, schedule the Veteran's son, KCD, for a VA examination at an appropriate location.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  If the Veteran's son is not available for an examination, detail the reasons for unavailability and direct the examiner to a comprehensive claims file review to respond to the inquiries below.  Furnish the entire record, to include records contained in Virtual VA and VBMS, to the examiner for review.

The examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that KCD was permanently incapable of self-support on or before is 18th birthday (September 1999).  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown.  

The examiner is asked not base the opinion solely on the fact that KCD's only documented mental health diagnosis prior to his 18th birthday was a learning disability, but instead focus on his physical and mental condition prior to his eighteenth birthday.  It is noted that a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date event though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.

If a determination is made that KCD was permanently incapable of self-support as of his eighteenth birthday, then determine whether it is at least as likely as not that incapability of self-support continued after his 18th birthday.

The examination report must include discussion of KCD's treatment history and diagnoses of all significant disabilities.  The private opinions of record should be considered and any opinion provided should be reconciled with any conflicting evidence of record.  

4. Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






